Citation Nr: 0102174	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-50 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right leg 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right zygoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from March 1949 to December 
1961.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied service connection for 
an acquired psychiatric disability other than post-traumatic 
stress disorder (PTSD), denied an evaluation in excess of 20 
percent for a right leg injury, and denied a compensable 
evaluation for residuals of a fracture of the right zygoma.  
The Board notes that in correspondence received in October 
2000, the veteran representative argues that the veteran is 
entitled to service connection for PTSD.  However, the Board 
points out that a May 1999 rating decision already granted 
service connection for PTSD.  Accordingly, this issue is not 
addressed in the present decision.  A statement received from 
the veteran in December 2000 may be construed as a reopened 
increased rating claim relative to the service-connected 
PTSD.  Such issue has not been adjudicated by the RO and is 
referred there for appropriate action.

The issue of an increased evaluation for a right leg 
disability, currently evaluated as 20 percent disabling, is 
addressed in the remand following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's right zygoma appeal has been 
obtained by the RO.

2.  The veteran's residuals of a fracture of the right zygoma 
are not symptomatic.  



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right zygoma have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Code 5296 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 
evaluation assigned for the residuals of a fracture of his 
right zygoma does not adequately reflect the severity of that 
disability.  Therefore, a favorable determination has been 
requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  A review of the 
claims file indicates that the report of a May 1997 VA 
examination has not been associated with the claims file.  As 
it appears that this examination concerned the veteran's 
service-connected right leg disability, the Board finds that 
adjudication of the issue pertaining to the residuals of the 
fracture of the veteran's right zygoma is appropriate.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the Rating Schedule, loss of part of the skull, both 
inner and outer tables, without brain hernia, of an area 
smaller than the size of a 25-cent piece or 0.716 square 
inches (4.619 square cm) warrants a 10 percent evaluation.  
Higher evaluations are provided for larger areas of loss.  A 
note provides that intracranial complications should be rated 
separately.  Diagnostic Code 5296.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2000).

Superficial scars that are poorly nourished and with repeated 
ulceration, or are tender and painful on objective 
demonstration, are evaluated as 10 percent disabling.  Scars 
may also be evaluated based on the limitation of function of 
the part affected.  38 C.F.R. § 4.119, Diagnostic Codes 7803-
7805 (2000).

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight.  
Moderate disfigurement warrants a 10 percent evaluation.  
Higher evaluations are warranted for greater disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for residuals of an old healed 
fracture of the right zygoma by a December 1983 rating 
decision.  The evaluation was noncompensable, effective in 
March 1983.  This evaluation was based on the report of a May 
1983 VA radiographic examination, which indicated that the 
veteran's "left" zygoma was somewhat depressed probably due 
to an old injury.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's residuals of a 
fracture of the right zygoma.  The Board finds that there is 
no evidence to support the veteran's contentions that this 
service-connected disability currently results in any 
objectively identifiable symptoms.  An October 1995 VA 
radiographic examination of the veteran's face identified no 
bony fractures or bony abnormalities and resulted in an 
impression of normal study.  The remainder of the veteran's 
VA medical records are similarly negative for any indication 
of any loss of the skull.  Diagnostic Code 5296.

Likewise, there is no evidence that the veteran's fracture of 
the right zygoma resulted in any scars.  Accordingly an 
evaluation under Diagnostic Codes 7800, 7803 - 7805 are not 
warranted.  In correspondence received in March and November 
1996, and February 1997, the veteran reported he had scars on 
his face and neck from removal of growths that had begun in 
service and were returning and had required VA treatment.  
However, there is no evidence of the existence or treatment 
of such symptoms in the veteran's VA treatment or examination 
reports.  Even assuming their existence, there is no evidence 
that such symptoms would be related to, or residuals of, his 
service-connected fracture of the right zygoma. 

Regarding the veteran's own contentions, the Board observes 
that as a layperson the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore his own assertions are not evidence of a 
compensable evaluation.  


ORDER

A compensable evaluation for residuals of a fracture of the 
right zygoma is denied.


REMAND

The veteran maintains, in substance, that the current 
evaluation assigned for his right leg disability does not 
adequately reflect the severity of that disability.  He 
contends that his disability warrants a separate disability 
evaluation for muscle damage under Diagnostic Code 5311.  

A preliminary review of the claims file indicates that a VA 
examination report has not been associated with the claims 
file.  Correspondence to the veteran dated in May 1997 
informs him that a VA examination was being scheduled in 
conjunction with his appeal, and that the VA medical center 
would provide him the time and place to report by a separate 
letter.  A May 6, 1997 VA Regional Office Compensation and 
Pension Examination Request Worksheet notes that the veteran 
previously had been assessed with arteriosclerotic peripheral 
vascular disease of the right leg with neuropathy, as well as 
right foot drop.  It was requested that the VA examiner 
address the etiology of these findings and provide an opinion 
as to whether they were related to the veteran's service-
connected right leg disability. 

An April 1998 Supplemental Statement of the Case refers to a 
VA examination report dated May 29, 1997.  However, the 
corresponding VA examination report is not in the veteran's 
claims file.  This report is necessary for the Board to make 
an accurate determination as to the severity of the veteran's 
service-connected right leg disability.  

The Board regrets any delay in the adjudication of the 
veteran's claim caused by this remand, but points out that 
any adjudication by the Board that did not consider the 
treatment records identified above, that did not result in a 
full grant of benefits, would be prejudicial to the veteran.  

Therefore, in order to give veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development is necessary.

Accordingly, this case is REMANDED for the following action:


1.  The RO should take appropriate action 
to obtain a copy of the report of a May 
29, 1997 VA examination of the veteran's 
service-connected right leg, as 
referenced in the April 1998 supplemental 
statement of the case.  

2.  After undertaking all additional 
indicated development, and on the basis 
of all additional evidence, the RO should 
readjudicate the appellant's claim of 
entitlement to an increased evaluation 
for a right leg disability, to include 
entitlement to a separate disability 
evaluation under Diagnostic Code 5311.  

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to afford the veteran due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 


